Citation Nr: 1449865	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Whether the reduction in the evaluation for residuals of prostate cancer from 40 percent to 20 percent, effective May 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  He has been awarded a Bronze Star Medal and an Army Commendation Medal, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal and the transcript of the Veteran's July 2014 Board hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals records that are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further AOJ action is required.

The claims file currently includes VA outpatient treatment records for the Veteran through March 2014.  However, a review of those records reveals that not all pertinent VA medical records have been associated with the claims file.  The Veteran's treatment records show that, on December 10, 2013, he was examined by an audiologist at the Augusta, Georgia VA Medical Center (VAMC) and a complete audiological assessment was performed.  The examiner noted that there had been a change in the Veteran's hearing.  The record indicates that the complete testing results are available in a separate location in the electronic records database.  The information is not, however, in Virtual VA, nor is it otherwise available to the Board.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These test results are directly relevant to the Veteran's claim and should be associated with the claims file for the record to be complete.  See 38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2013); 38 C.F.R. § 3.159 (2014).  

In addition, the Veteran testified during the hearing that his hearing loss has worsened and that he would be willing to report for a new audiological assessment.  If the Veteran's hearing measurably worsened between his October 2012 and December 2013 VA audiological examinations, as the appellant's treatment records from December 2013 indicate, there is a reasonable possibility that his hearing has continued to worsen in the intervening time.  For this reason, it is appropriate to schedule the Veteran for an additional audiological assessment.  

Although the Veteran sent a notice of disagreement in February 2014 with the AOJ's decision to reduce his disability rating for residuals of prostate cancer, the AOJ has not issued the appellant a statement of the case on that issue.  A remand is also necessary to address this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Augusta VAMC the audiological assessment results from December 10, 2013 and all records and test results relating to treatment for hearing loss after March 2014.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records should be associated with the claims file.  

2. Schedule a new VA audiological examination with an audiologist.  All appropriate testing should be conducted.  The examiner should also fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  The claims folder should be made available to the examiner prior to entry of any findings. 

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).  

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4. After completion of the above development, the AOJ should readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

5. The AOJ must also issue a statement of the case addressing the claim regarding the propriety of the AOJ's reduction of the evaluation for residuals of prostate cancer from 40 percent to 20 percent, effective May 1, 2014.  (It is noted that some additional evidence was submitted with the notice of disagreement.)  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran or his representative files a timely substantive appeal, the AOJ should return this issue to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

